           Case 2:17-cv-01394-SAB Document 152 Filed 07/29/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
 8
 9 USI INSURANCE SERVICES
10 NATIONAL, INC., formerly known as            NO. 2:17-cv-01394-SAB
11 WELLS FARGO INSURANCE
12 SERVICES USA, INC.,                          AMENDED JURY TRIAL
13          Plaintiff,                          SCHEDULING ORDER
14 v.
15 STANLEY OGDEN, an individual;                JURY TRIAL SCHEDULED FOR
16 MARCIA OGDEN, an individual;                 AUGUST 23, 2021
17 ELENOR O’KEEFE, an individual;
18 LEWIS DORRINGTON, an individual;
19 JOHN HASKELL, JR., an individual;
20 MARY MARK, an individual; CORY
21 ANDERSON, an individual; and ABD
22 INSURANCE AND FINANCIAL
23 SERVICES, INC., a Delaware corporation,
24                Defendants.
25
26       A telephonic scheduling conference was held in this matter on July 21, 2020.
27 Thomas P. Holt, Jeremy Wood and Anne Reuben appeared on behalf of Plaintiff,
28 and Justo Gonzalez appeared on behalf of Defendants. At the hearing, the Court

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 1
           Case 2:17-cv-01394-SAB Document 152 Filed 07/29/20 Page 2 of 3



 1 indicated that, due to the COVID-19 pandemic, it is necessary to move the
 2 September 8, 2020 trial date. The parties agreed to proposed mutually available
 3 trial dates. Based on the Court’s and counsel’s availability, the trial date is moved
 4 to August 23, 2021.
 5        Accordingly, IT IS ORDERED:
 6        1. The Court’s September 25, 2019 Jury Trial Scheduling Order, ECF No.
 7           141, is amended, as follows:
 8                                   TRIAL DATES
 9 1. Jury Trial. The jury trial set for September 8, 2020, is continued to August 23,
10 2021, at 9:00 a.m. in SEATTLE, Washington. Counsel estimates a trial length of
11 five days.
12 2. Pretrial Conference. The pretrial conference set for August 18, 2020, is
13 stricken. An in person pretrial conference will be held on August 9, 2021, at
14 10:00 a.m.
15                                          ***
16 4. Motions in Limine.
17        A. Motions in Limine: shall be filed and served on or before July 12, 2021.
18        B. Responses: shall be filed and served on or before July 19, 2021.
19        C. Replies: shall be filed and served on or before July 26, 2021.
20                       TRIAL PREPARATION DEADLINES
21 5. Exhibit and Witness Lists.
22        A. Exhibit Lists and Witness Lists: shall be filed and served and exhibits
23 made available for inspection (or copies provided), on or before July 19, 2021.
24        D. Objections: Objections to the opposing party’s witness list or exhibit list
25 and any accompanying briefs shall be filed and served on or before July 26, 2021.
26        E. Responses: Responses, if any, to objections shall be filed and served on or
27 before August 2, 2021.
28 //

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 2
            Case 2:17-cv-01394-SAB Document 152 Filed 07/29/20 Page 3 of 3



 1 6. Pretrial Exhibit Stipulation.
 2         B. Deadline: The pretrial exhibit stipulation shall be filed on August 2,
 3 2021.
 4 7. Designation of Testimony.
 5         The parties shall notify the Court on or before July 9, 2021 whether
 6 deposition testimony will be used at trial. The Court will then schedule a hearing to
 7 review all designated testimony and objections so that a final edited version of the
 8 deposition testimony can be prepared for trial.
 9 8. Pretrial Order.
10         A. Deadline: A joint Pretrial Order, prepared in accordance with the format
11 provided in Local Rule 16.1(b), shall be filed on or before August 2, 2021 and a
12 copy e-mailed in Word format to the Court at bastianorders@waed.uscourts.gov.
13 9. Trial Briefs and Proposed Voir Dire. Trial briefs and voir dire shall be filed by
14 July 29, 2021.
15 10. Jury Instructions. No later than July 29, 2021, the parties shall file jointly
16 proposed jury instructions.
17         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
18 this Order and to provide copies to counsel.
19         DATED this 29th day of July 2020.
20
21
22
23                          _____________________________
24                                 Stanley A. Bastian
                                   U.S. District Judge
25
26
27
28

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 3
